Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

DONALD C. SWANSON, JR.                              GREGORY F. ZOELLER
Deputy Public Defender                              Attorney General of Indiana
Fort Wayne, Indiana
                                                    LYUBOV GORE
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                                                                          Aug 29 2014, 9:35 am


                               IN THE
                     COURT OF APPEALS OF INDIANA

QUENTON D. DAVIS,                                   )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 02A05-1401-CR-28
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                          The Honorable Wendy W. Davis, Judge
                             Cause No. 02D05-1308-FD-921



                                         August 29, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Quenton D. Davis appeals his conviction for domestic battery. He argues that the

testimony of the State’s expert witness on domestic violence is inadmissible and that without

that testimony the evidence is insufficient to support his conviction. Concluding that the

independent evidence of guilt is so substantial that there is no substantial likelihood that the

expert’s testimony contributed to the guilty verdict, we do not need to address Davis’s

sufficiency of the evidence argument and affirm.

                               Facts and Procedural History

       In the early morning hours of August 10, 2013, Shana Walker was at home with her

four children, three of whom were Davis’s. Walker was in bed and spoke to Davis on the

phone. Davis then came to Walker’s house. He wanted the keys to her car, but she did not

want to give him the keys because he had been drinking. She told him to leave and that she

did not want to be bothered. She got upset, went outside to her car, and drove up and down

the street a couple times. Davis was mad and threw a skateboard through a window of her

house. She told him to leave, and they argued. She did not remember exactly what happened

after that, although she did remember that she called 911.

       At 4:35 a.m., Walker called 911. She told the operator that her children’s father had

just hit her. She said that he came to her house drunk and put his hands on her, bit her in the

face, and tried to choke her. The operator asked her whether she needed an ambulance, and

she replied that she did not know but that she might need help for her jaw. She said that she

was walking away from her house and that Davis had gone inside. She told the operator that


                                               2
she was wearing a blue nightgown. She said that Davis had left the house and was after her.

She screamed for help to a passing car. She jumped into the car because Davis was chasing

her. She started crying. The driver of the car dropped Walker off at a corner. The operator

told her that police were on their way and to call back if necessary.

       At 4:45 a.m., Walker called 911 again. She said that she was scared, and she was

crying. She told the operator that Davis was drunk and that he hit her and chased her down

the street, so she jumped in a car with someone. At that moment, she was out of the car

waiting for Davis’s mother to come. She explained that her children were inside her house

and that when Davis bit her and tried to choke her they were outside the house. She told the

operator that she was hiding behind a bush. When she saw the police car, she came out from

behind the bush and waved it down.

       The police and EMTs arrived. They observed that Walker was crying. She was “very

anxious,” “visibly upset,” and hyperventilating. Tr. at 180, 183, 197. She complained of jaw

and neck pain. She said that she and Davis were arguing and that he grabbed her, knocked

her to the ground, hit her jaw, put his arm around her neck, and bit her on the cheek and the

side of her mouth. The police noted injuries to the right side of her jaw and the left side of

her face, swelling to her lip, and a bite mark on her right cheek. The police took photographs

of Walker’s injuries as she pointed them out. State’s Ex. 5-8.

       The police drove Walker back to her house. She climbed in through the broken

window and let the police in. Police found Davis in a bedroom with the children. They

arrested him and escorted him to the police car but he refused to put his feet inside the


                                              3
vehicle. The police had to call for another vehicle to transport Davis to the jail. Davis

kicked the police and bit an officer’s finger. He threatened to spit on the officers, hunt them

down and hurt them, rape an officer, and urinate in an officer’s mouth and in the officer’s

daughter’s mouth.

       The State charged Davis with class D felony domestic battery, class D felony resisting

law enforcement, two counts of class D felony intimidation, and class A misdemeanor

resisting law enforcement. The State also alleged that Davis was a habitual offender.

       A three-day jury trial was held. On direct examination, Walker testified that she could

not remember exactly what happened after she and Davis argued. On cross, she testified that

she made up the battery because she was angry at Davis for cheating on her, and that she did

not think that he bit her because she did not have a mark on her face. The State’s witnesses

also included one of the 911 operators, one of the EMTs, seven police officers, Davis’s

mother, and a forensic odontologist. In addition, Pat Smallwood, a domestic violence expert,

testified for the State about the reasons why some victims of domestic abuse will recant their

claims of abuse. Davis stipulated to her credentials as an expert in domestic violence but

objected to her testimony on the grounds that it was irrelevant and was not based on reliable

scientific principles. The State’s exhibits included recordings of Walker’s 911 phone calls

and the photographs of Walker’s injuries. The jury found Davis guilty as charged.

                                  Discussion and Decision

       Davis appeals his conviction for class D felony domestic battery. He challenges the

admissibility of Smallwood’s testimony on various grounds and argues that without


                                              4
Smallwood’s testimony the evidence is insufficient to support his domestic battery

conviction.

       We observe that “errors in the admission of evidence are to be disregarded as harmless

error unless they affect the substantial rights of a party.” McClain v. State, 675 N.E.2d 329,

331 (Ind. 1996); Ind. Trial Rule 61. “To determine whether the admission of evidence

affected a party’s substantial rights, we assess the probable impact of the evidence upon the

jury.” Sibbing v. Cave, 922 N.E.2d 594, 598 (Ind. 2010). “The improper admission of

evidence is harmless error when the conviction is supported by substantial independent

evidence of guilt as to satisfy the reviewing court that there is no substantial likelihood that

the questioned evidence contributed to the conviction.” Cook v. State, 734 N.E.2d 563, 569

(Ind. 2000). “To determine that the error did not contribute to the verdict, we determine

whether the error was unimportant in relation to everything else the jury considered on the

issue in question.” Meadows v. State, 785 N.E.2d 1112, 1122 (Ind. Ct. App. 2003), trans.

denied.

       To convict Davis of domestic battery, the State had to prove beyond a reasonable

doubt that Davis knowingly or intentionally touched a person with whom he has a child in

common in a rude, insolent, or angry manner resulting in bodily injury to that person. Ind.

Code § 35-42-2-1.3. The State’s evidence included the 911 recordings. Walker’s 911 calls

were made minutes after Davis allegedly knocked her down, bit her, and put his arm around

her neck. During the 911 calls, Walker is noticeably crying and frightened. Walker’s

statements to police when they arrived are consistent with the statements she made to the 911


                                               5
operators.   Walker had visible injuries which were strikingly consistent with the

aforementioned evidence. The injuries were photographed and admitted. In addition, the

forensic odontologist testified that the injury on Walker’s cheek as shown in the police

photograph was a bite mark. Tr. at 356. Accordingly, the independent evidence of guilt

consisting of the 911 recordings, Walker’s statements to police, the photographs of her

injuries, and the testimony of the forensic odontologist is so substantial that there is no

substantial likelihood that Smallwood’s testimony contributed to the verdict. Given this

conclusion, we need not address Davis’s argument as to the sufficiency of the evidence. See

Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012) (“We affirm if there is substantial evidence

of probative value supporting each element of the crime from which a reasonable trier of fact

could have found the defendant guilty beyond a reasonable doubt.”). Accordingly, we affirm

Davis’s conviction for domestic battery.

       Affirmed.

RILEY, J., and MATHIAS, J., concur.




                                             6